Citation Nr: 0705043	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-03 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to non-service-connected death pension benefits.


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The appellant is the widow of the veteran who had active duty 
service from August 18, 1947 to January 23, 1948.  The 
veteran died in November 2002. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 


FINDING OF FACT

The veteran had active duty service from August 18, 1947 to 
January 23, 1948, which does not include any service during a 
period of war; at the time of the veteran's death, he was not 
receiving (or entitled to receive) compensation or retirement 
pay for a service-connected disability.


CONCLUSION OF LAW

The veteran's service does not meet the basic service 
eligibility requirements to entitle the appellant to VA non-
service-connected death pension benefits.  
38 U.S.C.A. §§ 101, 1541, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.159 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA notice and duty to assist letters dated in April 2003, 
November 2004, and August 2006 satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as the 
letters informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, what evidence the appellant should provide, informed 
the appellant that it was the appellant's responsibility to 
make sure that VA received all requested records that are not 
in the possession of a Federal department or agency necessary 
to support the claim, and requested the appellant to send to 
VA any evidence in her possession that pertained to the 
claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in such cases as this appellant's, 
where the law is dispositive, the claim must be denied due to 
a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  A review of the VA's duty to notify and assist 
is not necessary regarding the death pension claim because 
there is no legal basis for the claim.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Death Pension

The Secretary shall pay pension for non-service-connected 
disability or death to the surviving spouse of each veteran 
of a period of war who met the service requirements 
prescribed in Section 38 U.S.C.A. § 1521(j), or who at the 
time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. § 1541.

The provisions of 38 U.S.C.A. § 1541 pertaining to death 
pension benefits require that the deceased person shall have 
been a veteran.  The term "veteran" means a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Eligibility for VA pension benefits generally requires an 
initial showing that the veteran served on active duty for at 
least ninety (90) days during a period of war.  38 U.S.C.A. § 
1521; 38 C.F.R. § 3.2.  The World War II period begins 
December 7, 1941 and ends December 31, 1946 (with an 
exception not applicable to this case).  38 C.F.R. § 3.2.  In 
this case, the record shows the veteran had active duty 
service from August 18, 1947 to January 23, 1948, which does 
not include any period of wartime service.  The Court has 
held that "service department findings are binding on the VA 
for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  

The records do not show that the veteran had 90 days of 
wartime service to entitle the appellant to basic eligibility 
for non-service-connected pension benefits.  In addition, at 
the time of the veteran's death, he was not receiving (or 
entitled to receive) compensation or retirement pay for a 
service-connected disability.
Because the evidence of record shows that the veteran's 
military service does not legally qualify the appellant as 
eligible for VA non-service-connected death pension benefits, 
and the veteran was not receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability at the time of his death, the Board must deny the 
claim for death pension benefits on the basis of absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for non-service-connected death pension 
benefits is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


